DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 5 and 11-19 are withdrawn. Claims 1-4, 6-10, and 20 are subject to examination on the merits.

Response to Amendments
Because the term “metering assembly” (for “first fluid-flow controller”) has been amended to recite sufficient structures, the 35 USC 112(f) interpretation for that term is withdrawn. 
But the recited “another metering assembly” for “second fluid-flow controller” (claim 20 at pg. 7 line 10-11) is still subject to 112(f) interpretation. 
Moreover, because “second metered hole” has been deleted in claim 1, “second fluid meter assembly” would still be subject to 112(f) interpretation.
Because the claim amendment is responsive, the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record (e.g., CONNORS) does not teach limitations of the claims as amended (remarks at 8-9). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“second fluid meter assembly” in claims 1 and 9;
“another metering assembly” in claim 20 (at pg. 7 line 10-11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, 
“second fluid meter assembly” is interpreted as requiring the structure(s) of a nozzle (see, e.g., claims 3-4), and equivalents thereof;
“another metering assembly” is interpreted as requiring the structure(s) of a fluid channel or metered hole (see, e.g., para. 0027, 0044, fig. 13), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CONNORS (US Patent 6478036), in view of ROGERS (US Patent 4359971).
Regarding claim 1, CONNORS teaches a system (apparatus 10, fig. 1 & 3) for distributing a cleaning fluid to an engine port (providing solvent to an engine, abstract).
As a preliminary matter, the preamble is non-limiting, because the phrase “for distributing a cleaning fluid to an engine port” only recites the purpose of intended use of the claimed invention, and the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
CONNORS’s system comprises a fluid dispenser containing a hollow body (solvent administrator 12 having main body 32, fig. 3, col. 3 line 52-57) for receiving the cleaning fluid (solvent is placed in body 32 of administrator 12, see col. 7 line 2-3), the fluid dispenser including a vent (vent hole 44, fig. 3, col. 3 line 58-59) for venting the fluid dispenser (see fig. 3, col. 3 line 58-59, col. 7 line 2-8).
CONNORS’s system comprises a first fluid meter assembly (e.g., fitting 58, check valve 64, ball valve 66, see fig. 3, col. 4 line 2-15) comprising:
a first fitting (fitting 58, fig. 3) coupled to the fluid dispenser (see fig. 3) and comprising a first fluid passage (a person having ordinary skill in the art would understand that fitting 58 inherently has a fluid passage); 
a second fitting (check valve 64, fig. 3) coupled to the first fitting (see fig. 3) and comprising a third fluid passage (a person having ordinary skill in the art would understand that check valve 64 inherently has a fluid passage) in fluid communication with the first fluid passage (see fig. 3), the second fitting being coupled to a valve (ball valve 66, see fig. 3), which attaches to a first end of a hose (solvent hose 20, see fig. 3, col. 3 line 35-37).
CONNORS’s system comprises a second fluid meter assembly (nozzle assembly 22 comprising upper fitting 76, fig. 1-2, or upper fitting 122, fig. 5 & 7) connected to a second end of the hose (connected to solvent hose 22, see fig. 1-2, 5, col. 3 line 35-37). CONNORS’s second fluid meter assembly (nozzle assembly 22 comprising upper fitting 122) is structurally fully capable of mixing air and the cleaning fluid (upper fitting 122 has air holes 124 that can mix solvent with air or vapor, fig. 5 & 7, col. 6 line 1-4) and to dispense the mixture (a person having ordinary skill in the art would understand that a nozzle can dispense fluids, such as a gas, a liquid, or a mixture thereof).
CONNORS does not explicitly teach: “a fluid meter fitting coupled to the first fitting and comprising a second fluid passage that is in fluid communication with the first fluid passage”; the second fluid passage is in fluid communication with the third fluid passage; “the fluid meter fitting being positioned between the first fitting and the second fitting.”
ROGERS teaches a system for distributing a fluid to an engine port, just like the present application. ROGERS teaches:
a first fitting (fitting 80, see fig. 2, col. 2 line 60-63) comprising a first fluid passage (passage 84, see fig. 2, col. 2 line 60-63); 
a fluid meter fitting (restrictor 86, fig. 2, col. 2 line 64-66) coupled to the first fitting (see fig. 2) and comprising a second fluid passage (flow passage diameter 88, see fig. 2, col. 2 line 64-66) that is in fluid communication with the first fluid passage (see fig. 2); 
a second fitting (fitting 82, see fig. 2, col. 2 line 61-63) coupled to the first fitting (see fig. 2) and comprising a third fluid passage (see fig. 2) in fluid communication with the first fluid passage and the second fluid passage (see fig. 2);
the fluid meter fitting being positioned between the first fitting and the second fitting (see fig. 2, restrictor 86 positioned between fitting 80 and fitting 82).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CONNORS to incorporate a fluid meter fitting (e.g., restrictor 86)—wherein the fluid meter fitting is coupled to a first fitting, and positioned between the first fitting and a second fitting; wherein the fluid meter fitting has a second fluid passage in fluid communication with the first fluid passage and the third fluid passage—as taught by ROGERS, with reasonable expectation of restrict the flow rate of fluid flowing through the fluid passages, for several reasons. First, ROGERS teaches that the fluid meter fitting (e.g., restrictor 86) can restrict the flow rate and increase the velocity of the fluid being delivered through the fluid passages (see col. 2 line 66 to col. 3 line 2); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a fluid meter fitting into CONNORS. Second, it’s well known in the art to have a fluid meter fitting; wherein the fluid meter fitting is coupled to a first fitting, and positioned between the first fitting and a second fitting; wherein the fluid meter fitting has a second fluid passage in fluid communication with the first fluid passage and the third fluid passage (see ROGERS). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The fluid meter fitting, as incorporated, would serve the same functions as before (e.g., restrict the flow rate and increase the velocity of a fluid), thus yielding predictable results.
Regarding claim 2, the combination of CONNORS and ROGERS teaches the system of claim 1. A person having ordinary skill in the art would understand that the first fluid passage (opening of fitting 58) inherently has a first diameter. Moreover, the second fluid passage comprises a second diameter (restrictor 86 having flow passage diameter 88, as explained above). The combination teaches the second diameter is smaller than the first diameter (see ROGERS at fig. 2, col. 2 line 64-66).
Regarding claim 3, the combination of CONNORS and ROGERS teaches the system of claim 1. The combination teaches wherein the second fluid meter assembly comprises a nozzle (nozzle assembly 22, see CONNORS at fig. 3).
Regarding claim 4, the combination of CONNORS and ROGERS teaches the system of claim 1. The combination teaches wherein the second fluid meter assembly comprises an aerosolizing nozzle (nozzle assembly 22 with upper fitting 122, which has holes 124, see CONNORS at fig. 3).
Regarding claim 6, the combination of CONNORS and ROGERS teaches the system of claim 1. The combination teaches wherein the valve comprises a ball valve (ball valve 66, see CONNORS at fig. 3), the ball valve having an open position and a close position (see CONNORS at col. 4 line 7-9, ball valve 66 has on/off toggle).
Regarding claim 7, the combination of CONNORS and ROGERS teaches the system of claim 6. The combination teaches wherein the ball valve in the open position allows the cleaning fluid to flow from the fluid dispenser to the hose (when ball valve 66 is open, solvent flows from solvent administrator 12 to solvent hose 20, see CONNORS at fig. 1 & 3, col. 7 line 15-17) at a flow rate (the flowing solvent inherently has a flow rate). Because the solvent flows through the fluid meter fitting (e.g., restrictor 86)—as explained above, restrictor 86 comprises a second fluid passage having a second diameter—which restricts the flow rate, the flow rate would be determined at least in part by the second diameter.
Regarding claim 8, the combination of CONNORS and ROGERS teaches the system of claim 1. The combination teaches the first fluid passage comprises a first diameter (as explained above) and the second fluid passage comprises a second diameter (as explained above). Moreover, a person having ordinary skill in the art would understand that third fluid passage (opening of check valve 64) inherently comprises a third diameter. Additionally, the combination teaches the second diameter can be smaller than the first diameter and the third diameter (see ROGERS at fig. 2, col. 2 line 64-66, wherein restriction 86 has a smaller diameter than the diameters of the surrounding fluid passages).
Regarding claim 9, the combination of CONNORS and ROGERS teaches the system of claim 1. In the combination, the second fluid meter assembly (nozzle assembly 22) is structurally fully capable of controlling a rate at which the cleaning fluid enters the engine port as a result of a negative head pressure created by an engine that is running. For example, CONNORS teaches that solvent in administrator 12 is pulled into the engine, via upper fitting 122 (which is part of nozzle assembly 22), by vacuum from running the engine (col. 7 line 1-8).
Regarding claim 10, the combination of CONNORS and ROGERS teaches the system of claim 1. In the combination, the system is structurally fully capable of distributing the cleaning fluid into the engine port at a gradually decreasing flow rate. For example, a person having ordinary skill in the art would understand that as the volume of solvent in the solvent administrator 12 decreases, the flow rate would also decrease. Moreover, a person having ordinary skill in the art would understand that the flow rate can be decreased by operating ball valve 66 or by operating the engine.
Regarding claim 20, CONNORS teaches a gravity-fed cleaning apparatus (apparatus 10 supplies solvent using gravity, col. 7 line 36-40) that supplies a solvent to the engine’s intake manifold 24 (col. 3 line 37-39).
As a preliminary matter, the preamble is non-limiting, because the phrase “for cleaning engine intake valves and surrounding intake areas” only recites the purpose of intended use of the claimed invention, and the body of claim 20 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
CONNORS’s system comprises a fluid-dispersion container having a hollow body (solvent administrator 12 having main body 32, fig. 1 & 3) for receiving a cleaning fluid (solvent is placed in body 32 of administrator 12, see col. 7 line 2-3), the body having an outlet (body 32 has a hole at the bottom 54, col. 4 line 1-3, fig. 3), a liquid inlet aperture (an unlabeled opening at the top of body 32, see fig. 3) for permitting the cleaning fluid to enter the fluid-dispersion container (a person having ordinary skill in the art would understand that the solvent can be supplied into body 32 through the opening), and an air inlet vent (vent hole 44 for venting solvent administrator 12, see fig. 3, col. 3 line 58-59, col. 7 line 2-8; because air supply hose 18 can be uncoupled and remain uncoupled (col. 5 line 50-52), vent hole 44 is unsealed and permits air to enter solvent administrator 12).
CONNORS’s vent hole 44 is structurally fully capable of permitting air to enter the fluid-dispersion container while the cleaning fluid exits the fluid-dispersion container through the outlet. As explained above, vent hole 44 can be unsealed and permanently opened; this means air would constantly flow into solvent administrator 12 as the solvent is leaving solvent administrator 12 through the outlet.
CONNORS’s system comprises a first fluid-flow controller (e.g., fitting 58, check valve 64, ball valve 66, fig. 3, which can restrict or regulate flow) having a first liquid inlet connection and a first liquid outlet connection (each of fitting 58, valve 64 and ball valve 66 has an inlet and an outlet, see fig. 3), the first liquid inlet connection connected to the outlet of the fluid-dispersion container (the unlabeled inlet of fitting 58 is connected to the unlabeled hole at the bottom 54, see fig. 3, col. 4 line 2-9), the first fluid-flow controller including a metering assembly (e.g., fitting 58, check valve 64, ball valve 66) comprising:
a first fitting (fitting 58, fig. 3) coupled to the fluid dispenser (see fig. 3) and comprising a first fluid passage (a person having ordinary skill in the art would understand that fitting 58 inherently has a fluid passage); 
a second fitting (check valve 64, fig. 3) coupled to the first fitting (see fig. 3) and comprising a third fluid passage (a person having ordinary skill in the art would understand that check valve 64 inherently has a fluid passage) in fluid communication with the first fluid passage (see fig. 3), the second fitting being coupled to a ball valve (ball valve 66, see fig. 3), which attaches to a first end of a hose (solvent hose 20, see fig. 3, col. 3 line 35-37).
CONNORS’s system comprises a second fluid-flow controller (nozzle assembly 22, fig. 1-2, 5-7, which can restrict or regulate flow) having a second liquid inlet connection and a second liquid outlet connection (nozzle assembly has an inlet and an outlet, see fig. 1-2, 5-7), the second liquid inlet connection connected to a second end of the hose (inlet of nozzle 22 connected to another end of solvent hose 20, see fig. 1-2, 5), the second fluid-flow controller including another metering assembly (nozzle assembly 22, fig. 1-2, 5-7, which has a fluid channel, see fig. 2). Because the solvent flows through and out of the metering assembly (nozzle assembly 22), the metering assembly is structurally fully capable of controlling the flow of the cleaning liquid out of the second liquid outlet connection.
As explained above, CONNORS does not explicitly teach: “a fluid meter fitting coupled to the first fitting and comprising a second fluid passage that is in fluid communication with the first fluid passage”; the second fluid passage is in fluid communication with the third fluid passage; “the fluid meter fitting being positioned between the first fitting and the second fitting.”
As explained above, ROGERS teaches: a first fitting (fitting 80, see fig. 2, col. 2 line 60-63) comprising a first fluid passage (passage 84, see fig. 2, col. 2 line 60-63); a fluid meter fitting (restrictor 86, fig. 2, col. 2 line 64-66) coupled to the first fitting (see fig. 2) and comprising a second fluid passage (flow passage diameter 88, see fig. 2, col. 2 line 64-66) that is in fluid communication with the first fluid passage (see fig. 2); a second fitting (fitting 82, see fig. 2, col. 2 line 61-63) coupled to the first fitting (see fig. 2) and comprising a third fluid passage (see fig. 2) in fluid communication with the first fluid passage and the second fluid passage (see fig. 2); the fluid meter fitting being positioned between the first fitting and the second fitting (see fig. 2, restrictor 86 positioned between fitting 80 and fitting 82).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify CONNORS to incorporate a fluid meter fitting (e.g., restrictor 86)—wherein the fluid meter fitting is coupled to a first fitting, and positioned between the first fitting and a second fitting; wherein the fluid meter fitting has a second fluid passage in fluid communication with the first fluid passage and the third fluid passage—as taught by ROGERS, with reasonable expectation of restrict the flow rate of fluid flowing through the fluid passages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714